Citation Nr: 1615693	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  11-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for residuals of a left ankle trauma, currently evaluated as 20 percent.


REPRESENTATION

Appellant represented by:	Attorney Jaye Lindsay


ATTORNEY FOR THE BOARD

C. Lovett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

In a February 2011 rating decision, the RO increased the rating for the Veteran's service-connected left ankle disability to 20 percent, effective February 20, 2009.  However, as that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative if further action is required.


REMAND

While further delay is regrettable, the Board finds that remand is required. 

Subsequent to the Supplemental Statement of the Case issued in July 2013, additional medical evidence was received that is relevant to the Veteran's claim.  In April 2016, the Veteran indicated that he wanted his claim remanded back to the AOJ for review of the additional evidence.  Accordingly, remand is required.

As the last medical evidence in the record is dated in January 2015, ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the electronic claims file. 

2. After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELED
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

